             Case 20-10343-LSS        Doc 971     Filed 07/07/20    Page 1 of 6




                                          EXHIBIT A
            BOY SCOUTS OF AMERICA, et al., Bankruptcy Case No. 20-10343 (LSS)
                    Summary of Fees and Expenses for the First Interim Period
                 Interim Fee Application Hearing: July 9, 2020 at 10:00 a.m. (ET)

Debtor Professionals

Alvarez & Marsal North America, LLC

A.     First Interim Fee Application Request of Alvarez & Marsal North America, LLC, as
       Financial Advisor for the Debtors, for Allowance of Compensation and Reimbursement of
       Expenses for the Period from February 18, 2020 to and Including April 30, 2020 (D.I. 730,
       Filed 5/29/20).

       1.     First Monthly Application of Alvarez & Marsal North America, LLC for Allowance
              of Compensation and Reimbursement of Expenses for the Period from February 18,
              2020 to and Including March 31, 2020 (D.I. 452, Filed 4/17/20);

       2.     Certificate of No Objection Regarding First Monthly Fee Application of Alvarez
              Marsal North America, LLC for Allowance of Compensation and for Reimbursement
              of Expenses for the Period From February 18, 2020 To March 31, 2020 (D.I. 578,
              Filed 5/7/20);

       3.     Second Monthly Application of Alvarez & Marsal North America, LLC for
              Allowance of Compensation and Reimbursement of Expenses for the Period from
              April 1, 2020 to and Including April 30, 2020 (D.I. 718, Filed 5/28/20);

       4.     Certificate of No Objection Regarding Second Monthly Application of Alvarez &
              Marsal North America, LLC for Allowance of Compensation and Reimbursement of
              Expenses for the Period from April 1, 2020 to and Including April 30, 2020 (D.I. 849,
              Filed 6/12/20); and

       5.     Certificate of No Objection Regarding First Interim Fee Application Request of
              Alvarez & Marsal North America, LLC, as Financial Advisor for the Debtors, for
              Allowance of Compensation and Reimbursement of Expenses for the Period from
              February 18, 2020 to and Including April 30, 2020 (D.I. 933, Filed 7/2/20).

Bates White, LLC

B.     First Interim Fee Application Request of Bates White, LLC, as Abuse Claims Consultant and
       Advisor for the Debtors, for Allowance of Compensation and Reimbursement of Expenses
       for the Period from February 18, 2020 to and Including April 30, 2020 (D.I. 802, Filed
       6/8/20).
            Case 20-10343-LSS        Doc 971       Filed 07/07/20   Page 2 of 6




      1.     First Monthly Application of Bates White, LLC for Allowance of Compensation and
             Reimbursement of Expenses for the Period from February 18, 2020 to and Including
             March 31, 2020 (D.I. 488, Filed 4/24/20);

      2.     Certificate of No Objection Regarding the First Monthly Application of Bates White,
             LLC for Allowance of Compensation and Reimbursement of Expenses for the Period
             From February 18, 2020 to March 31, 2020 (D.I. 602, Filed 5/11/20);

      3.     Second Monthly Application of Bates White, LLC for Allowance of Compensation
             and Reimbursement of Expenses for the Period from April 1, 2020 to and Including
             April 30, 2020 (D.I. 662, Filed 5/15/20);

      4.     Certificate of No Objection Regarding Second Monthly Application of Bates White,
             LLC for Allowance of Compensation and Reimbursement of Expenses for the Period
             from April 1, 2020 to and Including April 30, 2020 (D.I. 856, Filed 6/16/20); and

      5.     Certificate of No Objection Regarding First Interim Fee Application Request of Bates
             White, LLC, as Abuse Claims Consultant and Advisor for the Debtors, for Allowance
             of Compensation and Reimbursement of Expenses for the Period from February 18,
             2020 to and Including April 30, 2020 (D.I. 932, Filed 7/2/20).

Haynes and Boone, LLP

C.    First Interim Fee Application Request of Haynes and Boone, LLP, as Special Insurance
      Counsel for the Debtors, for Allowance of Compensation and Reimbursement of Expenses
      for the Period from February 18, 2020 to and Including April 30, 2020 (D.I. 733, Filed
      5/29/20).

      1.     Combined First Monthly Application of Haynes and Boone, LLP for Allowance of
             Compensation and Reimbursement of Expenses for the Period from February 18,
             2020 to April 30, 2020 (D.I. 660, Filed 5/15/20);

      2.     Certificate of No Objection Regarding Combined First Monthly Application of
             Haynes and Boone, LLP for Allowance of Compensation and Reimbursement of
             Expenses for the Period from February 18, 2020 to April 30, 2020 (D.I. 747, Filed
             6/1/20); and

      3.     Certificate of No Objection Regarding First Interim Fee Application Request of
             Haynes and Boone, LLP, as Special Insurance Counsel for the Debtors, for
             Allowance of Compensation and Reimbursement of Expenses for the Period from
             February 18, 2020 to and Including April 30, 2020 (D.I. 931, Filed 7/2/20).

KCIC, LLC

D.    First Interim Fee Application Request of KCIC, LLC, as Insurance and Valuation Consultant
      for the Debtors, for Allowance of Compensation and Reimbursement of Expenses for the
      Period from February 18, 2020 to and Including April 30, 2020 (D.I. 734, Filed 5/29/20).


                                               2
             Case 20-10343-LSS         Doc 971       Filed 07/07/20   Page 3 of 6




      1.     Combined First Monthly Fee Application of KCIC, LLC, for Allowance of Monthly
             Compensation and for Monthly Reimbursement of All Actual and Necessary
             Expenses Incurred for the Period February 18, 2020 to April 30, 2020 (D.I. 716, Filed
             5/28/20);

      2.     Certificate of No Objection Regarding the Combined First Monthly Fee Application
             of KCIC, LLC, for Allowance of Monthly Compensation and for Monthly
             Reimbursement of All Actual and Necessary Expenses Incurred for the Period
             February 18, 2020 through April 30, 2020 (D.I. 848, Filed 6/12/20); and

      3.     Certificate of No Objection Regarding First Interim Fee Application Request of
             KCIC, LLC, as Insurance and Valuation Consultant for the Debtors, for Allowance of
             Compensation and Reimbursement of Expenses for the Period from February 18,
             2020 to and Including April 30, 2020 (D.I. 939, Filed 7/2/20).

Morris, Nichols, Arsht & Tunnell LLC

E.    First Interim Fee Application of Morris, Nichols, Arsht & Tunnell LLP, as Bankruptcy Co-
      Counsel for the Debtors and Debtors in Possession, for Allowance of Monthly Compensation
      and for Monthly Reimbursement of All Actual and Necessary Expenses Incurred for the
      Period February 18, 2020 Through April 30, 2020 (D.I. 732, Filed 5/29/20).

      1.     First Monthly Fee Application of Morris, Nichols, Arsht & Tunnell LLP, as
             Bankruptcy Co-Counsel for the Debtors and Debtors in Possession, for Allowance of
             Monthly Compensation and for Monthly Reimbursement of All Actual and Necessary
             Expenses Incurred for the Period February 18, 2020 Through February 29, 2020 (D.I.
             446, Filed 4/16/20);

      2.    Certificate of No Objection Regarding First Monthly Fee Application of Morris,
            Nichols, Arsht & Tunnell LLP, as Bankruptcy Co-Counsel for the Debtors and
            Debtors in Possession, for Allowance of Monthly Compensation and for Monthly
            Reimbursement of All Actual and Necessary Expenses Incurred for the Period
            February 18, 2020 Through February 29, 2020 (D.I. 547, Filed 5/4/20);

      3.     Second Monthly Fee Application of Morris, Nichols, Arsht & Tunnell LLP, as
             Bankruptcy Co-Counsel for the Debtors and Debtors in Possession, for Allowance of
             Monthly Compensation and for Monthly Reimbursement of All Actual and Necessary
             Expenses Incurred for the Period March 1, 2020 Through March 31, 2020 (D.I. 703,
             Filed 5/27/20);

      4.     Certificate of No Objection Regarding Second Monthly Fee Application of Morris,
             Nichols, Arsht & Tunnell LLP, as Bankruptcy Co-Counsel for the Debtors and
             Debtors in Possession, for Allowance of Monthly Compensation and for Monthly
             Reimbursement of All Actual and Necessary Expenses Incurred for the Period March
             1, 2020 Through March 31, 2020 (D.I. 835, Filed 6/11/20);



                                                 3
             Case 20-10343-LSS        Doc 971        Filed 07/07/20   Page 4 of 6




       5.     Third Monthly Fee Application of Morris, Nichols, Arsht & Tunnell LLP, as
              Bankruptcy Co-Counsel for the Debtors and Debtors in Possession, for Allowance of
              Monthly Compensation and for Monthly Reimbursement of All Actual and Necessary
              Expenses Incurred for the Period April 1, 2020 Through April 30, 2020 (D.I. 705,
              Filed 5/27/20);

       6.     Certificate of No Objection Regarding Third Monthly Fee Application of Morris,
              Nichols, Arsht & Tunnell LLP, as Bankruptcy Co-Counsel for the Debtors and
              Debtors in Possession, for Allowance of Monthly Compensation and for Monthly
              Reimbursement of All Actual and Necessary Expenses Incurred for the Period April
              1, 2020 Through April 30, 2020 (D.I. 836, Filed 6/11/20); and

       7.     Certificate of No Objection Regarding First Interim Fee Application of Morris,
              Nichols, Arsht & Tunnell LLP, as Bankruptcy Co-Counsel for the Debtors and
              Debtors in Possession, for Allowance of Monthly Compensation and for Monthly
              Reimbursement of All Actual and Necessary Expenses Incurred for the Period
              February 18, 2020 Through April 30, 2020 (D.I. 925, Filed 7/1/20).

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

F.     First Interim Fee Application Request of Ogletree, Deakins, Nash, Smoak & Stewart, P.C., as
       Special Litigation Counsel for the Debtors, for Allowance of Compensation and
       Reimbursement of Expenses for the Period from February 18, 2020 to and Including April
       30, 2020 (D.I. 731, Filed 5/29/20).

       1.     First Monthly Application of Ogletree, Deakins, Nash, Smoak & Stewart, P.C. for
              Allowance of Compensation and Reimbursement of Expenses for the Period from
              February 18, 2020 to and Including March 31, 2020 (D.I. 512, Filed 4/29/20);

       2.     Certificate of No Objection Regarding First Monthly Application of Ogletree,
              Deakins, Nash, Smoak & Stewart, P.C. for Allowance of Compensation and
              Reimbursement of Expenses for the Period From February 18, 2020 to and Including
              March 31, 2020 (D.I. 641, Filed 5/15/20);

       3.     Second Monthly Application of Ogletree, Deakins, Nash, Smoak & Stewart, P.C. for
              Allowance of Compensation and Reimbursement of Expenses for the Period from
              April 1, 2020 to and Including April 30, 2020 (D.I. 717, Filed 5/28/20);

       4.     Certificate of No Objection Regarding Second Monthly Application of Ogletree,
              Deakins, Nash, Smoak & Stewart, P.C. for Allowance of Compensation and
              Reimbursement of Expenses for the Period from April 1, 2020 to and Including April
              30, 2020 (D.I. 847, Filed 6/12/20);

       5.     Supplement to First Interim Fee Application Request of Ogletree, Deakins, Nash,
              Smoak & Stewart, P.C., as Special Litigation Counsel for the Debtors, for Allowance
              of Compensation and Reimbursement of Expenses for the Period from February 18,
              2020 to and Including April 30, 2020 (D.I. 930, Filed 7/2/20); and


                                                 4
             Case 20-10343-LSS       Doc 971       Filed 07/07/20   Page 5 of 6




       6.     Certification of Counsel Regarding the First Interim Fee Application Request of
              Ogletree, Deakins, Nash, Smoak & Stewart, P.C., as Special Litigation Counsel for
              the Debtors, for Allowance of Compensation and Reimbursement of Expenses for the
              Period from February 18, 2020 to and Including April 30, 2020 (D.I. 935, Filed
              7/2/20).

Tort Committee’s Counsel

Pachulski Stang Ziehl & Jones LLP

G.     First Quarterly Application for Compensation and Reimbursement of Expenses of Pachulski
       Stang Ziehl & Jones LLP, as Counsel to the Tort Claimants’ Committee for the Period from
       March 4, 2020 through April 30, 2020 (D.I. 816, Filed 6/9/20).

       1.     First Monthly Application for Compensation and Reimbursement of Expenses of
              Pachulski Stang Ziehl & Jones LLP, as Counsel to the Tort Claimants’ Committee for
              the Period from March 4, 2020 through March 31, 2020 (D.I. 629, Filed 5/14/20);

       2.     Certification of No Objection Regarding First Monthly Application for Compensation
              and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel
              to the Tort Claimants’ Committee for the Period from March 4, 2020 through March
              31, 2020 (D.I. 728, Filed 5/29/20);

       3.     Second Monthly Application for Compensation and Reimbursement of Expenses of
              Pachulski Stang Ziehl & Jones LLP, as Counsel to the Tort Claimants’ Committee for
              the Period from April 1, 2020 through April 30, 2020 (D.I. 801, Filed 6/8/20); and

       4.     Certification of No Objection Regarding Second Monthly Application for
              Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones
              LLP, as Counsel to the Tort Claimants’ Committee for the Period from April 1, 2020
              through April 30, 2020 (D.I. 890, Filed 6/24/20).

Future Claimants’ Representative

James L. Patton, Jr. and Young Conaway Stargatt & Taylor, LLP

H.     Combined First Interim Fee Application Request of James L. Patton, Jr. as the Legal
       Representative for Future Claimants and Young Conaway Stargatt & Taylor, LLP as Counsel
       to the Legal Representative for Future Claimants for Allowance of Compensation and
       Reimbursement of Expenses for the Period From February 18, 2020 Through April 30, 2020
       (D.I. 725, Filed 5/29/20).

       1.     Combined First Monthly Application of James L. Patton, Jr. as the Legal
              Representative for Future Claimants and Young Conaway Stargatt & Taylor, LLP as
              Counsel to the Legal Representative for Future Claimants for Allowance of




                                               5
     Case 20-10343-LSS      Doc 971       Filed 07/07/20   Page 6 of 6




     Compensation and Reimbursement of Expenses for the Period From February 18,
     2020 Through April 30, 2020 (D.I. 633, Filed 5/15/20);

2.   Certificate of No Objection Regarding Combined First Monthly Application of James
     L. Patton, Jr. as the Legal Representative for Future Claimants and Young Conaway
     Stargatt & Taylor, LLP as Counsel to the Legal Representative for Future Claimants
     for Allowance of Compensation and Reimbursement of Expenses for the Period From
     February 18, 2020 Through April 30, 2020 (D.I. 800, Filed 6/8/20); and

3.   Amended Notice of Interim Fee Application (D.I. 818, Filed 6/10/20).




                                      6
